Citation Nr: 1211111	
Decision Date: 03/27/12    Archive Date: 04/05/12	

DOCKET NO.  08-39 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for ankylosing spondylitis of the dorsal and lumbar spine.  



WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and his daughter



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1958 to August 1960.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision of the VARO in Winston-Salem, North Carolina, that denied entitlement to the benefit sought.  In July 2010, the Board remanded the claim in order to afford the Veteran an opportunity to testify at a hearing before a Veterans Law Judge at the RO.  That hearing was accomplished in November 2010.  In February 2011, the Board determined that new and material evidence had been received sufficient to reopen a previously-denied claim of entitlement to service connection for ankylosing spondylitis of the dorsal and lumbar spine.  The case was then remanded by the Board for additional evidentiary development.  The requested actions have been accomplished to the extent possible and the case has been returned to the Board for appellate review.  

In the Board decision, reference was made to correspondence from the Veteran indicating that he had not intended to withdraw his appeal of a denial of his entitlement to service connection for post-traumatic stress disorder (PTSD).  It was indicated that testimony at the November 2010 hearing would be taken as an application to reopen a claim for service connection for PTSD based on the submission of new and material evidence.  Of record are communications from the Veteran and from a daughter, all received in 2011, referring to the Veteran having had PTSD symptomatology attributable to an alleged sexual assault that took place in service.  The question of entitlement to service connection for PTSD is referred to the RO for appropriate consideration.  

The appeal with regard to ankylosing spondylitis is REMANDED to the RO by way of the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran should further action be required.




REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the matter at issue.  If the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist in developing facts pertinent to the claim.  See Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

A review of the record reveals that in testimony given before the undersigned Veterans Law Judge sitting in Winston-Salem, North Carolina, in November 2010, the Veteran stated that a private physician, Dr. H., agreed with him that his current ankylosing spondylitis of the dorsal and lumbar spine "came from lifting heavy cargo" part of his duties while serving in the military.  (Transcript, p. 17).  When the case was remanded by the Board in February 2011, one of the actions requested was to contact Dr. H. to obtain treatment records of the Veteran from him and to ask him for his best informed opinion as to the etiology of any current back disability.  Records received from Dr. H., a neurosurgeon at the Neuroscience and Spine Center of the Carolinas, LLP, 2555 Court Drive, Suite 400, Gastonia, North Carolina  28054 refer only to treatment and evaluation of the Veteran for evaluation of chronic low back pain and left leg pain in 2010.  There is no indication that Dr. H., was requested to provide an opinion as to the etiology of the Veteran's back difficulties.  

Following the Board's remand, the Veteran was accorded a spinal examination by a VA physician in March 2011.  The physician noted that a review of the claims file revealed that the Veteran's military records were destroyed in the 1973 fire at the National Personnel Records Center in St. Louis.  The Veteran told the physician that in 1958 he injured his back while lifting.  He had never had surgery on the back and did not wear a back brace.  Reference was made to magnetic resonance imaging done by Dr. H. showing severe hypertrophic degenerative facet disease of the L4/L5 disc space accompanying Grade I anterior spondylolisthesis of the L4 and the L5.  It also showed moderate concentric canal stenosis at the L4/5 level largely secondary to hypertrophic spondylosis of the posterior elements.  The examiner stated the Veteran had crowding of the exiting L4 nerve root without evidence of frank nerve root compression.  That study also showed multi-level hypertrophic degenerative facet and end-plate disease.  Examination impressions were:  Degenerative joint disease of the lumbar spine; Grade 1 anterior spondylolisthesis of the L4/L5 level; and moderate canal stenosis at the same level.  The physician stated that he was asked to express an opinion as to whether the Veteran's current low back pain was a continuation of the reported back pain that he had had during his time in the military.  Noting that review of the records indicated that the Veteran's service treatment records had been destroyed, the physician said "without those records the best that can be said is I cannot resolve this issue without resorting to mere speculation."  It is not clear from this opinion that the examiner reviewed the private medical records and X-rays on file from 1972 and 1974.  Specifically, he should reconcile findings then with findings now, to include a finding as to whether the findings in the early 1970's were indicative of trauma or injury of long standing.

An examiner's conclusion that a diagnosis is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to the etiology or diagnosis is fraught with ambiguity.  See Jones v. Shinseki, 23 Vet. App. 281 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Additionally, it must be clear from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  

In view of the foregoing, the case is REMANDED for the following:  

1.  Efforts should be made to contact Dr. H. at the Gastonia, North Carolina, address referred to above.  The physician should be asked to provide information as to his recollections of his treatment and evaluation of the Veteran and whether or not he is able to make a comment as to the likelihood of the Veteran's current back difficulties being related to his military service between September 1958 and August 1960.  The Veteran should be asked to provide statements from any individuals who have known him since service discharge in 1960 and are willing to comment as to their recollections of ongoing problems he has had with his back ever since service discharge in 1960.  To the extent any such records are not available, the Veteran should be informed so that he might be able to obtain the information himself.  

2.  Thereafter, the VA physician who conducted the March 2011 examination should be asked to take another look at the entire claims file and provide his best informed opinion as to whether any current back disability is causally or etiologically related to the Veteran's active service, or whether a such a causal or etiological relationship is unlikely, with the rationale for any such opinion stated in the report.  The examiner should review the 1972 and 1974 medical records, including the X-rays and reconcile them with current findings.  It should be indicated whether the findings were consistent with old trauma or injury, and it should be explained how those findings are related, if at all, to the current findings.  If the examiner continues to say that he cannot form such an opinion without resorting to mere speculation, he should so state and should provide reasons as to why such a conclusion is so outside the norm that an opinion is not possible.  If this examiner is not able to provide the opinion without resort to speculation, (or is otherwise unavailable) the records should be forwarded to a similar examiner for opinion and an examination if needed.  The claims folder should be made available to that examiner for review.  The examiner should specifically state whether any current back disability is at least as likely as not (50 percent probability or higher) related to the Veteran's active service between 1958 and 1960.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as to find against it.  The opinion should include a statement as to whether any acquired back disability arose in or is the result of service.  If the conclusion cannot be reached without resort to speculation, the examiner should so indicate in the examination report and provide specific reasons why.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought is not granted to the Veteran's satisfaction, he should be provided with a Supplemental Statement of the Case and be afforded the appropriate time frame in which to respond.  Then, the case should be returned to the Board, if otherwise in order, for further appellate review.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The Veteran, however, is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, failure to cooperate by not attending any requested VA examination or by providing more corroborating information with regard to the claimed disability may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





